NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 19 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    21-30167

                Plaintiff-Appellee,             D.C. No.
                                                1:19-cr-00402-DCN-1
 v.

JORDAN MICHAEL DRAKE,                           MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                             for the District of Idaho
                   David C. Nye, Chief District Judge, Presiding

                              Submitted July 7, 2022**
                                 Portland, Oregon

Before: R. NELSON and LEE, Circuit Judges, and RAKOFF,*** District Judge.

      Jordan Drake appeals his conviction for one count of attempted coercion and

enticement of a minor in violation of 18 U.S.C. § 2422(b) and one count of attempted



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Jed S. Rakoff, United States District Judge for the
Southern District of New York, sitting by designation.
use of interstate facilities to transmit information about a minor in violation of 18

U.S.C. § 2425. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      1. Drake first challenges the district court’s decision to exclude evidence about

the precise age of a woman in a doctored photograph that the undercover agent sent

to Drake when she was posing as a fifteen-year-old girl. We review the district

court’s evidentiary rulings for abuse of discretion. United States v. Lopez, 4 F.4th

706, 714 (9th Cir. 2021).

      The district court did not abuse its discretion in excluding evidence of the

woman’s precise age under Federal Rule of Evidence 401. See United States v.

Alvarez, 358 F.3d 1194, 1205 (9th Cir. 2004) (“Trial judges have ‘wide discretion’

in determining whether evidence is relevant.” (citation omitted)). Law enforcement

used a filter to make the woman in the photograph look younger, and the district

court permitted defense counsel to ask the undercover agent about the woman’s

general age. The jury also had a copy of the doctored photograph and could judge

for themselves whether someone would believe the woman was a minor. Thus, the

exact age of the woman does not make it more or less probable that Drake believed

he was communicating with a minor. See Fed. R. Evid. 401.

      Even if we assume that the woman’s precise age was relevant, Drake has not

demonstrated how its exclusion prejudiced him. See United States v. Cherer, 513

F.3d 1150, 1157 (9th Cir. 2008) (“Harmless errors do not warrant reversal.”). Given


                                          2
the weight of evidence against Drake, the jury likely would have voted to convict

him even if they knew the woman’s precise age. See Alvarez, 358 F.3d at 1194

(explaining that we must uphold the district court’s ruling unless “it is ‘more

probable than not’ that the error affected the verdict” (citation omitted)). The

government introduced sexually explicit messages that Drake sent to the undercover

agent after she repeatedly claimed to be underage, and the forensic evidence

contradicted Drake’s claim that he thought he was talking to an adult who was

roleplaying. There thus was ample evidence that showed Drake believed the

undercover agent was a minor. Cf. Lopez, 4 F.4th at 718 (finding harmless error

where “[g]iven the strength of the evidence that [the defendant] believed [the

undercover agent posing as a minor online] was underage, the jury likely would have

voted to convict”).

      2. Drake also challenges the district court’s decision to limit his closing

argument. We review de novo whether a defendant’s Sixth Amendment right to

assistance of counsel was violated and “give ‘great latitude’ and ‘broad discretion’

to the presiding judge when reviewing the lower court’s decision to limit and control

closing summations.” United States v. Doe, 705 F.3d 1134, 1149 (9th Cir. 2013)

(quoting Herring v. New York, 422 U.S. 853, 862 (1975)).

      The district court did not err by prohibiting Drake from discussing the

standard of proof in civil parental termination cases during his closing argument. A


                                         3
defendant’s right “to make a closing summation to the jury” is “not unlimited.” Id.

It was well within the district court’s discretion to prohibit defense counsel from

discussing an inapplicable legal standard that could confuse the jurors.         Id.

(explaining that “a court may limit closing arguments to ensure that they ‘do[ ] not

stray unduly from the mark, or otherwise impede the fair and orderly conduct of the

trial’” (quoting Herring, 422 U.S. at 862) (alteration in original)).

      AFFIRMED.




                                           4